DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot in view of the new ground(s) of rejection, as necessitated by amendment.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	As to claims 1 and 14, the claims recite “the trained classifier is trained to exclude portions of the image outside the ROI when determining the label for each of the plurality of centerline pixels” appear to be new matter. Specifically Applicant’s specification does not appear to detail the trained classifier being particularly trained to exclude portions of the image outside the ROI.  
	As best as Examiner understands, the trained classifier is trained based on an expert labeled vessel training set1 to distinguish between vessel and artery centerline pixels, but says nothing about being trained to exclude portions of the image outside the ROI.  Examiner respectfully requests Applicant to particularly point out where in the originally filed specification support for the claimed subject matter is to be found.
	As to claims 3-13, 15-20, the claims are rejected as dependent upon claims 1 or 14.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 8-10, 13-17, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neimeijer et al. (Automatic Classification of Retinal Vessels into Arteries and Veins - herein Neimeijer; of record) in view of Hsu et al. (US WO 2009/126112 - Hsu; of record) and Chrastek et al. (Automated Calculation of Retinal Arteriovenous Ratio for Detection and Monitoring of Cerebrovascular Disease Based on Assessment of Morphological Changes of Retinal Vascular System; cited by Applicant; herein Chrastek; of record) in view of Nieuwenhuis et al. (Knowledge based image enhancement using neural networks; herein Nieuwenhuis)2.
	As to claim 1, Neimeijer teaches a method for automatic detection of arteriovenous ratio (AVR) in tissue (Neimeijer Abstract) comprising 
	receiving an image (Neimeijer Fig. 1), 
	determining a ROI in the image, the ROI comprises a plurality of centerline pixels (Neimeijer Abstract; Fig. 1; Introduction - “After defining an area of interest around the optic disc and dividing this area into four quadrants”; Section 3.1), 
	extracting from each of the plurality of centerline pixels within the ROI, a plurality of color features (Neimeijer Table 1 - contrast, hue, saturation, intensity; Section 3.2), 
	normalizing, for each of the plurality of centerline pixels within the ROI, the plurality of color features (Neimeijer Table 1 - normalized vessel contrast, normalized average hue, normalized average saturation, normalized average intensity; Section 3.2), 
	determining by a trained classifier for each of the normalized plurality of color features for each of the plurality of centerline pixels, a label indicative of the centerline pixel comprising either an artery or vein, within the ROI (Neimeijer - Sections 3.2, 3.3),
	identifying, based on the label for each of the plurality of centerline pixels, arteries and veins in the ROI (Neimeijer Fig. 1; Sections 3.2, 3.3), 
	determining vessel width measurements for the identified arteries and veins in the ROI (Neimeijer - Introduction; Section 3.1), and 
	estimating, based on the vessel width measurements for the identified arteries and veins in the ROI, the AVR (Neimeijer Introduction - Amongst these are variations in the vessel width, the tortuosity of the vasculature and the width ratio between the arteries and the veins of retinal vasculature (a/v ratio); The main purpose of the presented work is to serve as a basis for a tool that will automatically measure the a/v ratio; Discussion and Conclusion - The proposed artery/vein classification method shows good results in automatically distinguishing between arteries and veins).
	Neimeijer does not specify the ROI is centered around, but excludes, an optic disk, and identifying arteries and veins in the ROI based on a voting procedure, and the trained classifier is trained to exclude portions of the image outside the ROI when determining the label for each of the plurality of centerline pixels.
	In the same field of endeavor Chrastek teaches a method for determining AVR having a ROI that is centered around, but excludes, an optic disc (Chrastek Fig. 2; Fig. 5; Section 2.1; Section 2.1.2);
	Hsu teaches a method for classifying arteries and veins in an eye/retina using a voting procedure to identify veins and arteries (Hsu page 13:lines 24-25; page 13:lines 21-31; page 14:1-14);
	Nieuwenhuis teaches a method of training a classifier for retinal vessels (Nieuwenhuis Figs. 1, 2) where the trained classifier is trained to exclude portions of the image outside the ROI (Nieuwenhuis Sections 2.1, 2.2).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a ROI centered around, but excluding the optic disc since, a taught by Chrastek, such ROI are well known in the art for the purpose of assigning measurement zone(s) and help reduce computational complexity (Chrastek Section 2.1); to provide a voting procedure since, as taught by Hsu, voting procedures are well known in the art for the purpose of identifying arteries and veins in retinas (Hsu page 13:line 21 - page 14:line14); and to provide the trained classifier trained to exclude portions of the image outside the ROI since, as taught by Nieuwenhuis, this allows for making the classifier sensitive to small structures while being large enough to contain significant information about the contents of region, as well as minimizing data size (Nieuwenhuis Sections 2.1, 2.2).
	As to claim 3, Neimeijer in view of Hsu, Chrastek, Nieuwenhuis teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Neimeijer further teaches identifying arteries and veins in the region of interest comprises performing vessel segmentation on the image (Neimeijer Abstract; Section 3.1).
	As to claim 4, Neimeijer in view of Hsu, Chrastek, Nieuwenhuis teaches all the limitations of the instant invention as detailed above with respect to claim 3, and Neimeijer further teaches performing vessel segmentation on the image further comprises utilizing the trained classifier to classify vessel pixels or vessel segments in the image (Neimeijer Sections 3.2, 3.3).
	As to claim 5, Neimeijer in view of Hsu, Chrastek, Nieuwenhuis teaches all the limitations of the instant invention as detailed above with respect to claim 4, and Neimeijer further teaches the plurality of features comprises one or more of derivatives, textures, or color properties (Neimeijer Table 1).
	As to claim 6, Neimeijer in view of Hsu, Chrastek, Nieuwenhuis teaches all the limitations of the instant invention as detailed above with respect to claim 4, and Neimeijer further teaches vessel tree analysis is used to classify vessel pixels or vessel segments (Neimeijer Abstract).
	As to claim 8, Neimeijer in view of Hsu, Chrastek, Nieuwenhuis teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Neimeijer further teaches decreased AVR indicates higher propensity for a disease (Neijmeijer Abstract - the retinal a/v ratio, is well established to be predictive of stroke…).
	As to claim 9, Neimeijer in view of Hsu, Chrastek, Nieuwenhuis teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Neimeijer further teaches the image is one or more of a color image, multispectral image, or OCT image (Neimeijer Fig. 1; Fig. 4).
	As to claim 10, Neimeijer in view of Hsu, Chrastek, Nieuwenhuis teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Neimeijer further teaches the image depcits the retina (Neimeijer Fig. 1; Fig. 4).
	As to claim 13, Neimeijer in view of Hsu, Chrastek, Nieuwenhuis teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Chrastek further teaches the ROI is encapsulated by two concentric circles having diameters derived from a diameter of the optic disc (Chrastek Fig. 2; Fig. 5).
	As to claim 14, Neimeijer teaches a system for automatic determination of arteriovenous ratio (Neimeijer Abstract), comprising a memory and a processor coupled to the memory (Neijmeijer Abstract; Introduction - computer implemented method, thus memory processor implicit), the processor configured to perform steps comprising 
	receiving an image (Neimeijer Fig. 1), 
	determining a ROI in the image, the ROI comprises a plurality of centerline pixels (Neimeijer Abstract; Fig. 1; Introduction - “After defining an area of interest around the optic disc and dividing this area into four quadrants”; Section 3.1), 
	extracting from each of the plurality of centerline pixels within the ROI, a plurality of color features (Neimeijer Table 1 - contrast, average hue, average saturation, average intenstiy), 
	normalizing, for each of the plurality of centerline pixels within the ROI, the plurality of color features (Neimeijer Table 1 - normalized vessel contrast, normalized average hue, normalized average saturation, normalized average intensity; Section 3.2), 
	determining by a trained classifier for each of the plurality of color features for each of the plurality of centerline pixels, a label indicative of the centerline pixel comprising either an artery or vein within the ROI (Neimeijer - Sections 3.2, 3.3),
	identifying, based on the label for each of the plurality of centerline pixels, arteries and veins in the ROI (Neimeijer Fig. 1; Sections 3.2, 3.3), 
	determining vessel width measurements for the identified arteries and veins in the ROI (Neimeijer - Introduction; Section 3.1), 
	and estimating, based on the vessel width measurements for the identified arteries and veins in the ROI, the AVR (Neimeijer Introduction - Amongst these are variations in the vessel width, the tortuosity of the vasculature and the width ratio between the arteries and the veins of retinal vasculature (a/v ratio); The main purpose of the presented work is to serve as a basis for a tool that will automatically measure the a/v ratio; Discussion and Conclusion - The proposed artery/vein classification method shows good results in automatically distinguishing between arteries and veins).	
	Neimeijer does not specify the ROI is centered around, but excludes, an optic disk, and identifying arteries and veins in the ROI based on a voting procedure, and the trained classifier is trained to exclude portions of the image outside the ROI when determining the label for each of the plurality of centerline pixels.
	In the same field of endeavor Chrastek teaches a method for determining AVR having a ROI that is centered around, but excludes, an optic disc (Chrastek Fig. 2; Fig. 5; Section 2.1; Section 2.1.2);
	Hsu teaches a method for classifying arteries and veins in an eye/retina using a voting procedure to identify veins and arteries (Hsu page 13:lines 24-25; page 13:lines 21-31; page 14:1-14);
	Nieuwenhuis teaches a method of training a classifier for retinal vessels (Nieuwenhuis Figs. 1, 2) where the trained classifier is trained to exclude portions of the image outside the ROI (Nieuwenhuis Sections 2.1, 2.2).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a ROI centered around, but excluding the optic disc since, a taught by Chrastek, such ROI are well known in the art for the purpose of assigning measurement zone(s) and help reduce computational complexity (Chrastek Section 2.1); to provide a voting procedure since, as taught by Hsu, voting procedures are well known in the art for the purpose of identifying arteries and veins in retinas (Hsu page 13:line 21 - page 14:line14); and to provide the trained classifier trained to exclude portions of the image outside the ROI since, as taught by Nieuwenhuis, this allows for making the classifier sensitive to small structures while being large enough to contain significant information about the contents of region, as well as minimizing data size (Nieuwenhuis Sections 2.1, 2.2).
	As to claim 15, Neimeijer in view of Hsu, Chrastek, Nieuwenhuis teaches all the limitations of the instant invention as detailed above with respect to claim 14, and Neimeijer utilizing the trained classifier to classify pixels in the image as artery pixels or vein pixels (Neimeijer Sections 3.2, 3.3).
	As to claim 16, Neimeijer in view of Hsu and Chrastek teaches all the limitations of the instant invention as detailed above with respect to claim 14, and Neimeijer further teaches decreased AVR indicates higher propensity for a disease (Neijmeijer Abstract - the retinal a/v ratio, is well established to be predictive of stroke…).
	As to claim 17, Neimeijer in view of Hsu, Chrastek, Nieuwenhuis teaches all the limitations of the instant invention as detailed above with respect to claim 14, and Neimeijer further teaches the image depicts the retina (Neimeijer Fig. 1; Fig. 4).
	As to claim 20, Neimeijer in view of Hsu, Chrastek, Nieuwenhuis teaches all the limitations of the instant invention as detailed above with respect to claim 14, and Chrastek further teaches the ROI is encapsulated by two concentric circles having diameters derived from a diameter of the optic disc (Chrastek Fig. 2; Fig. 5).
	
Claim 11-12 and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neimeijer in view of Hsu, Chrastek, Nieuwenhuis as applied to claims 1 and 14 above, and further in view of Abramoff et al. (US 2007/02230795 - Abramoff; of record).
	As to claims 11 and 18, Neimeijer in view of Hsu, Chrastek, Nieuwenhuis teaches all the limitations of the instant invention as detailed above with respect to claims 1 and 14, but doesn’t specify determining vessel width measurements for the identified arteries and veins comprises using one or more of a graph search, multiscale pixel feature based tobogganing method and splats, or profile fitting.  In the same field of endeavor Abramoff teaches classifying pixels of the eye using a graph search (Abramoff para. [0027]-[0030]).  It would have been obvious to one of ordinary skill in the art at the time of invention to use a graph search since, as taught by Abramoff, such search techniques are well known in the art for the purpose of classifying pixel in the eye (Abramoff para. [0027]-[0028]).
	As to claim 12, Neimeijer in view of Hsu, Chrastek, Nieuwenhuis, and Abramoff teaches all the limitations of the instant invention as detailed above with respect to claim 11, and Abramoff further teaches the graph search uses a multiscale cost function (Abramoff para. [0029]-[0030]) derived from a combination of wavelet kernel lifting (Abramoff para. [0029]-[0030]).
	As to claim 19, Neimeijer in view of Hsu, Chrastek, Nieuwenhuis, and Abramoff teaches all the limitations of the instant invention as detailed above with respect to claim 18, and Abramoff further teaches the graph search uses a multiscale cost function (Abramoff para. [0029]-[0030]) derived from some combination of wavelet kernel lifting  including Gabor, Gaussian derivative, and Difference of Gaussian (Abramoff para. [0029]-[0030]).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neimeijer in view of Hsu, Chrastek, Nieuwenhuis as applied to claim 4 above, and further in view of Crutchfield et al. (US 7,104,958 - Crutchfield; of record).
	As to claim 7, Neimeijer in view of Hsu, Chrastek, Nieuwenhuis teaches all the limitations of the instant invention as detailed above with respect to claim 4, but does not specify blood flow is used to classify vessel pixels or segments.  In the same field of endeavor, Crutchfield teaches blood flow used to classify vessels pixels or segments (Crutchfield Abstract; col. 10:51-59; col. 53:4-32).  It would have been obvious to one of ordinary skill in the art at the time of invention since, as taught by Crutchfield, it is well known in the art for the purpose of assessing vascular health (Crutchfield Abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        July 14, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Spec. para. [0044]
        2 C. Nieuwenhuis and M. Yan, “Knowledge based image enhancement using neural networks,” 18th International Conference on Pattern Recognition (ICPR) , pp. 814–817, 2006